RESPONSE TO AMENDMENT

Request for Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
 
Claims 1-21 are pending in the application.  Claims 1-9 and 16-20 are withdrawn due to Applicant’s election.  Claim 21 is newly added.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 10-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Seth (U.S. Pat. Pub. 2012/0219794) in view of Hamada (U.S. 5,356,719).
Regarding claims 10 and 11, Seth teaches an adhesive article (Paragraph [0008]) comprising a release liner comprising a substrate (Paragraph [0007]); a cured release material bonded to at least a portion of at least one surface of the substrate (Paragraph [0007]); and a silicone adhesive in contact with at least a portion of at least one surface of the cured release Paragraph [0008]), wherein the cured release material comprises a reaction product of a blend comprising: (a) at least 80 to no greater than 95 weight percent based on the total weight of (a) and (b) of the functional, non-fluorinated, silicone polymer (non-fluorinated organopolysiloxane polymer, Abstract; at least 75 wt.% to no greater than 90 wt.%, Paragraph [0029]); (b) at least 5 to no greater than 20 weight percent based on the total weight of (a) and (b) of the functional fluorosilicone polymer (ethylenically unsaturated fluoroorganopolysiloxane polymer, Abstract; component (a) is present in an amount of 75-90 wt.%, so component (b) is present in an amount of 10 wt.% to 25 wt.%, Paragraph [0029]), and wherein the functional fluorosilicone polymer comprises at least two ethylenically-unsaturated groups (Paragraph [0003]).
Seth fails to teach the blend further comprises (c) at least 1 to no greater than 15 parts by weight of the nonfunctional fluorosilicone polymer based on 100 parts by weight of (a) and (b).
Hamada teaches an adhesive article (Abstract; Col. 5, lines 58-67) comprising: a substrate (Abstract); a cured release material bonded to at least a portion of at least one surface of the substrate (Abstract), wherein the cured release material comprises a reaction product of a blend of (a) a functional, non-fluorinated, silicone polymer comprising at least two ethylenically unsaturated organic groups (component (B), Abstract); (b) a functional fluorosilicone polymer (component (A), Abstract); and (c) a nonfunctional fluorosilicone polymer (component (C), Abstract); and a silicone adhesive in contact with at least a portion of at least one surface of the cured release material (Abstract; Col. 5, lines 58-67).  Hamada further teaches component (c), a nonfunctional fluorosilicone polymer (Abstract), is present in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (Col. 4, lines 41-44), a functional fluorosilicone polymer (Abstract).  Hamada teaches if component (c) is present less than 0.01 weight parts per Col. 4, lines 44-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the release blend material of Seth further comprise a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) as taught by Hamada in order to impart the cured release material with an excellent release performance.  One of ordinary skill in the art would have been motivated to have include a nonfunctional fluorosilicone polymer (Abstract) in an amount of 0.01 to 20 weight parts per 100 weight parts of component (A) (claimed component (b)) in the release blend in order to impart the cured release material with an excellent release performance stability with respect to silicone adhesives.
Regarding claim 12, Seth teaches wherein the silicone adhesive comprises a silicone block copolymer (Paragraphs [0077]-[0078]).
Regarding claim 13, Seth teaches wherein the silicone adhesive is a silicone polyurea adhesive (Paragraph [0077]).
Regarding claim 14, Seth teaches wherein the silicone adhesive is a polydiorganosiloxane-polyoxamide adhesive (Paragraph [0078]).
Regarding claim 15, Seth teaches wherein the silicone adhesive comprises a tackifier (Paragraph [0071]).
400-25,000 g, Paragraph [0008]) over the vinyl equivalent weight of the functional non-fluorinated silicone polymer (2000-4000 g, Paragraph [0023]) is at least 1 (0.1-12.5).
While the reference does not specifically teach the claimed range of at least 1, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed November 12, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that the nonfunctional fluorosilicone polymer being present in Seth would result in the composition not fully curing because the nonfunctional fluorosilicone does not react with the other components.  Applicant further argues that he nonfunctional fluorosilicone polymer lacks the functional groups needed to react with other components and thus the release coating containing a nonfunctional fluorosilicone polymer cannot be completely cured.
However, since the nonfunctional fluorosilicone does not contain functional groups needed to react with the other components of the composition, then it is acting like any other 
Applicant argues that Seth teaches that fluorosilicone release coatings are typically more expensive than silicone release materials and that accordingly, Seth incorporates a less expensive non-fluorinated organosilicone into the release blend, while maintaining desired low release characteristics of the fluorosilicone release material.  Applicant further argues that the component (c) of Hamada, a nonfunctional fluorosilicone polymer, is a fluorosilicone material, thus the disclosure of Seth would have discourage one of ordinary skill in the art from incorporating such a component (c) into the composition of Seth due to its extra expense as well and the alternative use of a non-fluorinated organosilicone.
However, Seth states the fluorosilicone release coating are typically more expensive than silicone release materials; it does not mean it is always more expensive.  Additionally, this is a preference in Seth and therefore, not a teaching away.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues from the disclosure of Hamada there would not have been any expectation that including the nonfunctional fluorosilicone polymer of Hamada in a composition of Seth would impart a cured release material with an excellent release performance stability with respect to silicone adhesive because Hamada included two comparative examples (Comparative Examples 3 and 4) that each contained a non-fluorinated organosilicone having 
However, neither Comparative Example 3 nor Comparative Example 4 contains the functional fluorosilicone polymer, which is required in Seth.  While the examples of Hamada do not show all three components as claimed together, it does not mean that one of ordinary skill in the art would have been discouraged from including the nonfunctional fluorosilicone polymer of Hamada in the composition of Seth, especially since none of the examples in Hamada include all of the components of Seth. As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                  /Alicia Chevalier/                                                                                  Supervisory Patent Examiner, Art Unit 1788                                                                                                       

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 26, 2022